Case 19-03003-KRH   Doc 6   Filed 02/15/19 Entered 02/15/19 14:04:54   Desc Main
                            Document      Page 1 of 4
Case 19-03003-KRH   Doc 6   Filed 02/15/19 Entered 02/15/19 14:04:54   Desc Main
                            Document      Page 2 of 4
Case 19-03003-KRH   Doc 6   Filed 02/15/19 Entered 02/15/19 14:04:54   Desc Main
                            Document      Page 3 of 4
Case 19-03003-KRH   Doc 6   Filed 02/15/19 Entered 02/15/19 14:04:54   Desc Main
                            Document      Page 4 of 4
